

116 S3089 IS: Build, Utilize, Invest, Lease, and Deliver for Veterans Act of 2019 
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3089IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Tester (for himself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve the construction and leasing of medical facilities of the Department of Veterans
			 Affairs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Build, Utilize, Invest, Lease, and Deliver for Veterans Act of 2019  or the BUILD for Veterans Act of 2019.
		2.Treatment of major medical facility leases of the Department of Veterans Affairs
			(a)Congressional approval of major medical facility leases
 (1)In generalParagraph (2) of section 8104(a) of title 38, United States Code, is amended— (A)by striking No funds and inserting (A) No funds;
 (B)by striking or any major medical facility lease; (C)by striking or lease; and
 (D)by adding at the end the following new subparagraph:  (B)No funds may be appropriated for any fiscal year (other than for advance planning and design) for any major medical facility lease unless the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives each adopt a resolution approving the lease..
 (2)ApplicabilityThe amendments made by paragraph (1) shall apply with respect to a lease that has not been specifically authorized by law on or before the date of the enactment of this Act.
 (b)Modification of definition of major medical facility leaseParagraph (3)(B) of such section is amended to read as follows:  (B)The term major medical facility lease means a lease for space for use as a new medical facility at an average annual rent equal to or greater than the dollar threshold for leases procured through the General Services Administration under section 3307(a)(2) of title 40, which shall be subject to annual adjustment in accordance with section 3307(h) of such title, but such term does not include a lease for space for use as a shared Federal medical facility for which the Department’s estimated share of the lease costs does not exceed that dollar threshold..
 3.Modifications to enhanced-use lease authority of the Department of Veterans AffairsSection 8162(a)(2) of title 38, United States Code, is amended to read as follows:  (2)(A)The Secretary may enter into an enhanced-use lease on or after the date of the enactment of the Build, Utilize, Invest, Lease, and Deliver for Veterans Act of 2019 only if the Secretary determines that—
 (i)the lease will not be inconsistent with and will not adversely affect—
 (I)the mission of the Department; or (II)the operation of facilities, programs, and services of the Department in the local area; and
 (ii)(I)the lease will enhance the use of the leased property by directly or indirectly benefitting veterans; or
 (II)the leased property will provide supportive housing. (B)The Secretary shall give priority to enhanced used leases that, on the leased property—
 (i)provide supportive housing for veterans; (ii)provide direct services or benefits targeted to veterans; or
 (iii)provide services or benefits that indirectly support veterans.. 4.Facility planning staff at medical centers of the Department of Veterans Affairs (a)Staffing (1)In generalThe Secretary of Veterans Affairs shall ensure that each medical center of the Department of Veterans Affairs has not fewer than one staff member whose sole job is—
 (A)facility planning; (B)long-range capital planning; and
 (C)management of projects and capital assets relating to the execution of major construction projects, minor construction projects, major leases, minor leases, non-recurring maintenance, and related matters at the medical center and the catchment area surrounding the medical center.
 (2)Treatment of States and territories without a medical centerIn the case of a State or territory of the United States in which the Department does not operate a full-service medical center, the staff member required under paragraph (1) shall be located at the largest medical facility of the Department in that State or territory, and any reference in this section to a medical center shall be deemed to be a reference to that medical facility.
 (b)Long-Term planning and managementAn individual in a position described in subsection (a) at a medical center of the Department shall not be the same individual responsible for day to day maintenance and repairs at the medical center or other medical facilities of the Department in the catchment area surrounding the medical center.
 (c)QualificationsThe Secretary shall ensure that an individual in a position described in subsection (a) has the appropriate professional certifications, educational background, and other qualifications to manage the duties of such position under this section.
			(d)Duties
 (1)In generalAn individual in a position described in subsection (a) at a medical center of the Department shall have the following duties:
 (A)The development, monitoring, and implementation of capital asset objectives for the catchment area surrounding the medical center, including community-based outpatient clinics and other sites of care of the Department in that area.
 (B)The coordination of capital asset management and planning with counterparts at other medical centers of the Department in the region and facility planners for the Veterans Integrated Service Network or Networks in the region.
 (C)Constantly monitoring the needs of veterans and staff of the Department as it relates to medical space and services at the medical center and the catchment area surrounding the medical center to forward plan and identify and submit plans to meet those needs.
 (D)In order to formulate local and regional capital improvement and asset management plans for medical facilities of the Department, the collection, not less frequently than once every two years, of—
 (i)views and expectations of veterans in the catchment area surrounding the medical center who are users of health care provided by the Department with respect to—
 (I)preferences and needs of those veterans for the care received from medical facilities of the Department in that area; and
 (II)the need for improvements and enhancements to infrastructure of the Department; and (ii)views of relevant medical staff of the Department at the medical center and in the catchment area surrounding the medical center regarding their preferences and needs for how to deliver health care to veterans and how those preferences impact the infrastructure needs of the Department.
 (E)With respect to space, planning, and infrastructure policies and directives of the Department, including those issued by the central office of the Department, the Veterans Health Administration, the Office of Acquisition, Logistics, and Construction, the Office of Management, the Office of General Counsel, a Veterans Integrated Service Network, and any other office of the Department with significant responsibility over capital asset management and planning—
 (i)understanding and implementing locally those policies and directives; and (ii)providing feedback regarding ways in which those policies and directives can be improved.
						(2)Collection of views and expectations
 (A)In generalViews and expectations may be collected under paragraph (1)(D) through multiple channels and the process used for such collection shall ensure that the views and expectations collected provide a representative sample of the population from which such views and expectations are collected.
 (B)ConfidentialityAny information collected under paragraph (1)(D) shall be collected in a manner that provides an option for submission of views that are anonymous and confidential.
 (C)Inclusion of diverse viewpointsIn collecting views and expectations of veterans under paragraph (1)(D)(i), an individual in a position described in subsection (a) at a medical center of the Department shall ensure that the viewpoints of a diverse population of veterans being served by the medical center are captured.
					(e)Development of standard process To solicit views on effectiveness
 (1)In generalThe Secretary shall develop a standardized process to solicit, not less frequently than once every two years, feedback from medical centers and Veterans Integrated Service Networks of the Department regarding the effectiveness of and ways to improve the infrastructure and asset management investment processes and guidance of the central office of the Department and Veterans Integrated Service Networks.
 (2)ConfidentialityAny information collected under paragraph (1) shall be collected in a manner that provides an option for submission of views that are anonymous and confidential.
				5.Review of climate resilience of facilities of the Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall conduct a comprehensive review of the climate resilience of facilities under the authority and jurisdiction of the Secretary.
			(b)Elements
 (1)In generalThe review conducted under subsection (a) shall— (A)provide a comprehensive assessment of existing facilities that may be at risk due to changes in the climate, including potential vulnerabilities related to—
 (i)proximity to a body of water; (ii)proximity to an area prone to flooding;
 (iii)proximity to an area prone to wild fire; (iv)proximity to an area prone to tornadoes, hurricanes, or other storms; and
 (v)such other matters as the Secretary considers appropriate after consulting with the United States Global Change Research Program on the best available observations and forward-looking climate projections by region, including sea level rise data;
 (B)include a description of strategies to improve the climate resilience of existing facilities at risk due to changes in the climate, including potential modifications to facility operations and maintenance practices, and the cost of such strategies;
 (C)include an analysis of the design standards and building codes used by the Department to site, plan, build, lease, and renovate facilities and whether those design standards and building codes reflect both observed and forward-looking climate information;
 (D)use, in consultation with the United States Global Change Research Program, forward-looking climate information and other projections to anticipate changing environmental conditions during the design life of existing or planned facilities and infrastructure; and
 (E)include recommendations for best practices for future placement, planning, renovation, and construction of facilities of the Department so as to avoid or mitigate the challenges resulting from placing a facility in an area at risk of being vulnerable to harm from the impacts of changing environmental conditions.
 (2)Sources of information and projectionsSources of information and projections used under paragraph (1)(D) may include the Bureau of the Census (for population projections), the National Academies of Sciences, Engineering, and Medicine (for land use change projections and climate projections), the United States Geological Survey (for land use change projections), the United States Global Change Research Program and the National Climate Assessment (for climate observations and projections), and such other sources as the Secretary considers reliable in consultation with the United States Global Change Research Program.
				(c)Report
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report detailing the results of the review conducted under subsection (a) and the actions the Secretary will take in response to the findings of such review.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)Recommendations for legislative and administrative action to mitigate and respond to the findings contained in such review.
 (B)A description of action to be taken by the Secretary to improve the climate resilience of existing facilities of the Department of Veterans Affairs.
 (C)A description of changes in policy, directives, and procedures of the Department to mitigate, plan for, and improve resilience of future constructed facilities of the Department.
 (D)The estimated cost to implement the changes described in the report. (E)The estimate timeline to implement the changes described in the report.
 (F)Such other matters, recommendations, or requests as the Secretary considers appropriate. (d)DefinitionsIn this section:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Appropriations and the Committee on Veterans' Affairs of the Senate; and
 (B)the Committee on Appropriations and the Committee on Veterans' Affairs of the House of Representatives.
 (2)Climate resilienceThe term climate resilience means— (A)anticipating, preparing for, and adapting to changing environmental conditions such as variations in average weather conditions that persist over multiple decades or longer that encompass increases and decreases in temperature, shifts in precipitation, and changing risk of certain types of severe weather events; and
 (B)the ability to withstand, respond to, and recover rapidly from disruptions while ensuring the sustainment of mission-critical operations.
					6.Review of infrastructure needs for deployment of the Electronic Health Record Modernization
			 initiative of the Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall conduct a review of the physical space needs of each facility of the Department of Veterans Affairs as it relates to the deployment of the Electronic Health Record Modernization initiative of the Department.
 (b)ElementsThe review conducted under subsection (a) shall include an assessment of the amount and type of space, by facility, that needs to be renovated, modified, or constructed to accommodate any new or existing information technology or other infrastructure needed for the effective deployment of the new electronic health record of the Department.
			(c)Report
 (1)In generalNot later than 275 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report—
 (A)summarizing the findings of the review conducted under subsection (a);
 (B)detailing any legislative or administrative action needed to carry out any projects recommended in the review;
 (C)containing a timeline to complete any such projects; (D)containing the cost and location of any such projects; and
 (E)containing such recommendations, information, or requests as the Secretary considers appropriate. (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
 (A)the Committee on Appropriations and the Committee on Veterans' Affairs of the Senate; and (B)the Committee on Appropriations and the Committee on Veterans' Affairs of the House of Representatives.